FILE COPY




                                      COURT OF APPEALS
                                       SECOND DISTRICT             OF      TEXAS
CHIEF JUSTICE                                                                          CLERK
 BONNIE SUDDERTH                          TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                               401 W. BELKNAP, SUITE 9000
JUSTICES                                     FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                        LISA M. WEST
  J. WADE BIRDWELL                                 TEL: (817) 884-1900
  DABNEY BASSEL                                                                        GENERAL COUNSEL
  DANA WOMACK                                     FAX: (817) 884-1932                   CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                   www.txcourts.gov/2ndcoa



                                              October 6, 2022

    Criminal District Clerk, Tarrant County                  Matthew Smid
    Tim Curry Criminal Justice Center                        Daniel, Moore, Evans, Biggs, Decker &
    401 W. Belknap, 3rd Floor                                Smid
    Fort Worth, TX 76196-0402                                301 Commerce St., Ste. 2001
    * DELIVERED VIA E-MAIL *                                 Fort Worth, TX 76102-4129
                                                             * DELIVERED VIA E-MAIL *
    Joseph W. Spence
    Assistant Criminal District Attorney                     Hon. David L. Evans
    Tim Curry Criminal Justice Center                        Regional Presiding Judge
    401 W. Belknap St.                                       Tom Vandergriff Civil Courts Building
    Fort Worth, TX 76196-0201                                100 N. Calhoun, 4th Floor
    * DELIVERED VIA E-MAIL *                                 Fort Worth, TX 76196
                                                             * DELIVERED VIA E-MAIL *
    Hon. George William Gallagher
    Judge, 396th District Court
    Tim Curry Criminal Justice Center
    401 W. Belknap, 6th floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:        02-21-00002-CR, 02-21-00003-CR
                     Trial Court Case Number:        1591282D, 1627542D

    Style:           Beecher Montgomery
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                        FILE COPY

02-21-00002-CR
October 6, 2022
Page 2


                  Respectfully yours,

                  DEBRA SPISAK, CLERK